Citation Nr: 0740286	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  05-26 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION


The veteran served on active duty from April 1969 to October 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for bilateral hearing loss, tinnitus, and 
PTSD.

The issue of entitlement to service connection for PTSD is 
REMANDED to the RO via the Appeals Management Center in 
Washington, D.C.


FINDINGS OF FACT

1.  The veteran's current bilateral hearing loss first 
manifested many years after service and is not related to his 
service or to any aspect thereof.

2.  The veteran's tinnitus first manifested many years after 
service and is not related to his service or to any aspect 
thereof.


CONCLUSION OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by the veteran's active service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 1137, 5107 (West 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.308, 3.309, 3.385 (2007).

2.  Tinnitus was not incurred in or aggravated by the 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§1110, 1131 (West 2007); 
38 C.F.R. § 3.303 (2007).  

Service connection for some disorders, including 
sensorineural hearing loss and tinnitus, will be rebuttably 
presumed if manifested to a compensable degree within a year 
following active service.  38 U.S.C.A. §§1101, 1112, 1113, 
1137 (West 2007); 38 C.F.R. §§ 3.307, 3.309 (2007).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2007).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible.  Lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In this case, the veteran contends that he currently suffers 
from bilateral hearing loss and tinnitus as a result of 
acoustic trauma incurred during his service in Vietnam.  In 
this regard, the veteran's service separation form shows that 
he served as a combat engineer during the Vietnam War.  He 
received awards indicative of service in Vietnam, but no 
awards indicative of having engaged in combat during that 
service.  There is nothing in the veteran's claims file that 
denotes participation in combat.  38 U.S.C.A. § 1154(b); 
Kowalski v. Nicholson, 19 Vet. App. 171. (2005). 

The veteran's service medical records are negative for 
complaints or demonstration of hearing loss.  The examination 
of his ears performed prior to his separation from service in 
October 1970 revealed no abnormalities.

The first post-service record of any symptom relating to a 
hearing problem is dated in May 2004, nearly 24 years after 
the veteran separated from service.  His VA medical records 
from that time show that the veteran complained of poor 
hearing and ringing in both ears.  In October 2004, he was 
diagnosed with moderately severe mixed hearing loss and 
tinnitus in the right ear.  However, VA auditory testing in 
March 2005 revealed only mild to moderate sensorineural 
hearing loss.  At that time, the veteran stated that his 
hearing had improved and that the ringing in his right ear 
had stopped.  

It appears that the veteran received hearing aids in March 
2005.  However, he canceled a November 2005 appointment with 
VA's audiology department.  Consequently, any information 
that may have been elicited during that appointment in 
support of the veteran's service connection claims was not 
obtained because of his failure to cooperate.  The veteran 
has not requested any subsequent audiological appointment to 
address whether his bilateral hearing loss and tinnitus are 
related to his time in service.  In this regard, the Board 
reminds the veteran that the duty to assist in the 
development and the adjudication of claims is not a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  

Given the length of time between his separation from service 
and the initial record of diagnoses of bilateral hearing loss 
and tinnitus, the veteran is not entitled to service 
connection for these disorders on a presumptive basis.  
Additionally, in view of the lengthy period without evidence 
of treatment, there is no evidence of a continuity of 
treatment, and this weighs heavily against his claims.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997).  Here, there is no evidence establishing a medical 
nexus between military service and the veteran's bilateral 
hearing loss and tinnitus.  Thus, service connection is not 
warranted.  In this regard, the Board finds it unnecessary to 
schedule the veteran for a VA audiological examination 
because the veteran declined a previous opportunity to 
cooperate with VA's audiology department in furtherance of 
his claims.  Furthermore, an examination is not required 
because there is not evidence of record that indicates that 
the claimed hearing loss and tinnitus may be associated with 
an event, injury, or disease in service, or with any service-
connected disability.  38 C.F.R. § 3.159(c)(4).

The Board has considered the veteran's contentions that he 
has hearing loss and tinnitus that are related to his active 
service.  However, as a layman, he is not competent to give a 
medical opinion, diagnosis, or etiology of a disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  While he can 
describe symptoms  that he experiences, he lacks the medical 
competence to render a diagnosis of hearing loss or tinnitus 
based on these symptoms, or to relate them to a particular 
circumstance, such as any in-service noise exposure.  Bostain 
v. West, 11 Vet. App. 124 (1998); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); Routen v. Brown, 10 Vet. App. 183 
(1997) (layperson is generally not capable of opining on 
matters requiring medical knowledge).

In sum, the weight of the credible evidence demonstrates that 
the veteran's current bilateral hearing loss and tinnitus 
first manifested many years after service and are not related 
to his active service or any incident therein.  As the 
preponderance of the evidence is against these claims for 
service connection, the claims must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim. This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in August 2004 and a rating 
decision in November 2004.  Those documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the July 2005 
statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., under the criteria of DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2007).

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

The veteran contends that he has PTSD related to alleged 
service stressors, warranting service connection.  The 
veteran's service separation form lists his most significant 
duty assignment as a combat engineer.  His service personnel 
records show that he was assigned to the Headquarters & 
Headquarters Company (HHC) of the 89th Engineer Battalion 
(CBT) and that he received awards consistent with service in 
Vietnam but which do not denote participation in combat.  His 
service medical records are negative for a psychiatric 
disorder.

Post-service medical records show that the veteran received 
psychiatric treatment at the VA medical center in Mountain 
Home, Tennessee.  In July 2004, he was found to have mild 
PTSD.  The VA medical provider noted that the condition was 
associated with his anger at being drafted into Vietnam, as 
opposed to any specific combat exposure.  In October 2004, 
the veteran was diagnosed with PTSD on a provisional basis 
which was manifested by symptoms of recurrent intrusive 
thoughts and flashbacks from his traumatic experiences in 
Vietnam.  The treating physician does not appear to have 
based the diagnosis on any specific in-service stressor.

The veteran's claim for service connection for PTSD was 
denied on the basis that no alleged stressor had been 
verified.  However, it does not appear that sufficient 
verification efforts have yet been made.  In a November 2004 
PTSD questionnaire, the veteran cited as stressors day-time 
sniper fire and night-time rocket attacks during incoming 
mortar rounds from hostile forces.  These are stressors that 
may be capable of verification.  Pentecost v. Principi, 16 
Vet. App. 124 (2002) (mortar or rocket attack may be a 
satisfactory stressor for PTSD).

The veteran's February 2005 notice of disagreement indicates 
that his exposure to enemy sniper fire and rocket attacks 
occurred while he was stationed in the Quang Tri Province of 
the Republic of Vietnam and includes the names of two service 
members who were purportedly with him at the time.  The Board 
notes that this information may be helpful in verifying the 
reported stressors.  The veteran did not specify a time 
period in which these attacks took place.  Accordingly, on 
remand, the veteran should be inquired as to when he was 
subject to sniper fire and rocket attacks.

Because the veteran has provided evidence that may be 
sufficient to verify stressors through the U.S. Army & Joint 
Services Records Research Center (JSRRC), and no attempt to 
verify has yet been made, the RO should attempt to verify the 
listed stressors through JSRRC.

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to provide a more 
detailed description of the alleged 
stressors involving enemy sniper fire 
and rocket attacks while he was 
stationed in the Quang Tri Province of 
the Republic of Vietnam.   Ask him to 
provide an approximate 90-day time 
period in which he was exposed to enemy 
sniper fire and rocket attacks in Quang 
Tri.  Advise him that without specific 
information his claimed stressors 
cannot be verified.

2.  Following receipt of the specific 
time periods in which the veteran was 
exposed to enemy sniper fire and rocket 
attacks in Quang Tri, request that the 
JSRRC perform a search of the unit 
history of the HHC 89th Engineer 
Battalion (CBT) for the time period 
specified by the veteran in an attempt 
to verify whether the veteran's unit 
came under sniper or rocket attacks 
during that period.

3.  If and only if any alleged 
stressors are corroborated, schedule 
the veteran for a VA PTSD examination 
to determine whether a diagnosis of 
PTSD under the criteria as set forth in 
the Diagnostic and Statistical Manual 
of Mental Disorders (4th Ed., 1994) 
(DSM-IV) is warranted.  The claims 
folder, should be sent to the examiner 
for review and the examination report 
should note that review.  A summary of 
the verified stressor(s) should be 
provided to the examiner.  If a 
diagnosis of PTSD is warranted, the 
examiner should state whether it is as 
likely as not (50 percent probability 
or greater) that the veteran's PTSD was 
caused by a verified-service stressor.  
If PTSD is not found, the VA examiner 
should state which criteria for a 
diagnosis are not met.

4.  Then, readjudicate the claim on 
appeal.  If any benefit sought is not 
granted, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Then, return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A.  §§ 5109B, 
7112 (West Supp. 2007).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


